Citation Nr: 1802563	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-05 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran testified before the undersigned at a Board hearing in Waco, Texas.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in July 2016 and June 2017, on which occasions it was remanded for further development.  As the requested development has not been completed, the Board must remand to ensure compliance with the June 2017 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2017, the Board remanded the issue of service connection for a right ankle disability to obtain an addendum nexus opinion that properly considers relevant lay evidence, to include statements by the Veteran and C.D. (who submitted a buddy statement in October 2016).  That development was not completed, nor did the AOJ readjudicate the issue.  Accordingly, the Board must remand for compliance with the June 2017 Remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Request an opinion from an appropriate VA examiner as to the etiology of the Veteran's right ankle disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  State whether arthritis or other disorder of the right ankle is currently present (or present during the period from December 9, 2008, to present).  

b.  If arthritis of the right ankle is diagnosed, is it at least as likely as not (50 percent or greater probability) that arthritis manifested to a compensable degree within one year of December 31, 1992?

c.  Is it at least as least as likely as not (50 percent or greater probability) that any current right ankle disorder manifested during or is otherwise related to the Veteran's period of active service?  The examiner should address the relevant lay testimony, including statements by the Veteran and C.D., regarding the extent of the Veteran's injuries due to the June 1984 incident.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


